Case 3:19-cv-11626-RHC-APP ECF No. 30 filed 09/23/20             PageID.1100     Page 1 of 2




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


DEBORAH L. WILLY,

              Plaintiff,

v.                                               CASE NO: 19-CV-11626

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
                                     /

  ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION

       This matter is before the court on cross motions. The case was referred to United

States Magistrate Anthony P. Patti pursuant to 28 U.S.C. §636(b)(1)(B) and Local Rule

72.1. The magistrate judge issued his report on August 31, 2020 recommending that

this court deny plaintiff’s amended motion to remand,1 and grant defendant’s amended

motion for summary judgment. No objections have been filed pursuant to 28 U.S.C.

§636(b)(1)(C), thus further appeal rights are waived.2

       Accordingly, the court ADOPTS the recommended findings and conclusions of

the Magistrate Judge.



       1
              The report and recommendation refers to Plaintiff’s motion as a motion for
summary judgment, but it is docketed as a motion to remand. There is no substantive
difference between a motion for summary judgment or a motion to remand, in this context.
For docket clarity, the court will refer to it as a motion to remand.
      2
               The failure to object to the magistrate judge's report releases the court from
its duty to independently review the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
Case 3:19-cv-11626-RHC-APP ECF No. 30 filed 09/23/20         PageID.1101     Page 2 of 2




                                        ORDER

      IT IS ORDERED that, for the reasons set forth in the Magistrate Judge's Report

and Recommendation, the Plaintiff’s [24] Amended Motion to Remand is DENIED,

Defendant’s [27] Amended Motion for Summary judgment is GRANTED, AFFIRMING

the Commissioner’s decision and TERMINATING AS MOOT Defendant’s original [ 20]

motion for summary judgment.



      IT IS SO ORDERED.




                                         S/Robert H. Cleland
                                        ROBERT H. CLELAND
                                        UNITED STATES DISTRICT JUDGE


Dated: September 23, 2020


I hereby certify that a copy of the foregoing document was mailed to counsel of record
and/or pro se parties on this date, September 23, 2020, by electronic and/or ordinary
mail.


                                         S/Lisa Wagner
                                        Case Manager and Deputy Clerk
                                        (810) 292-6522




                                           2
